Title: To Thomas Jefferson from Joel Barlow, 13 January 1807
From: Barlow, Joel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington 13 Jany. 1807.
                        
                        Is there any cogent reason for continuing to call the Columbia River by that name? If not I should propose to
                            name it Lewis, & one of its principal branches Clarke.
                        We have so many towns, districts & counties, & I believe some smaller streams, called Columbia, besides
                            its being the general name of the Continent, that it will tend to run our geography into some confusion, which may as well
                            be avoided.
                        Should this suggestion meet your approbation & that of the two houses of Congress, would it not be proper
                            that they should so establish these names in the same act by which they grant a reward to those meritorious discoverers; a
                            measure which I understand is now in contemplation.
                        You will percieve I had the thing in view, with regard to Lewis, when I wrote the verses of which I enclose
                            you a copy.
                        The world has justly given the name of Mackenzie to the great river of the north for the same obvious reason,
                            the merit of discovery. The names of these western rivers & their branches will probably be unchangeably fixt in Captain
                            Lewis’s map; and nothing short of some public authorisation will reconcile it with his modesty to give his own name to so
                            great a river. 
                  Your very obet sevt
                        
                            Joel Barlow
                            
                        
                    